Citation Nr: 0319744	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  02-01 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, secondary to asbestos exposure.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease, secondary to asbestos exposure.

3.  Entitlement to service connection for diabetes mellitus, 
secondary to a service-connected disability.

4.  Entitlement to service connection for residuals of 
prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1952 to December 1953.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from July 2001 
and November 2002 rating decisions by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The issue of entitlement to secondary service 
connection for diabetes mellitus is inextricably intertwined 
with the other service connection issues, and consideration 
of that matter is deferred pending final determinations on 
those issues. 


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  Although the veteran was 
notified of the VCAA in regard to claims unrelated to the 
issues on appeal, he was not given adequate specific notice 
as to how it applies to his present appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  Hence, the Board may not provide the 
veteran notice on its own.

The VCAA revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R. § 3.159(c).  In this case, a July 2001 private 
medical opinion shows the veteran was under treatment by a 
private pulmonologist in Birmingham, Alabama.  The Board 
finds additional efforts to obtain the private medical 
records associated with this treatment are required.

In addition, in claims for disability compensation the VCAA 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The 
available medical evidence in this case does not sufficiently 
address whether or not the veteran's claimed disabilities are 
related to service.  The veteran has reported he was exposed 
to asbestos in his duties as a boiler tender.  Service 
records showing his service occupation and training are 
consistent with this report.  The veteran claims, in essence, 
that his prostate cancer was incurred as a result of his 
hematuria or calycectasis during active service.  This matter 
has not been the subject of a VA medical opinion.  Therefore, 
additional medical development is required for an adequate 
determination.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise him of the 
evidence necessary to substantiate his 
claims, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  

2.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment he received for 
coronary artery disease, chronic 
obstructive pulmonary disease (to include 
to the records of treatment provided by 
Dr. G.D., at the Brookwood Medical Center 
in Birmingham, Alabama), diabetes 
mellitus, and prostate cancer since 
active service and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records should be 
obtained from all sources identified, 
including VA records (those not already 
in the claims folder).  

3.  The RO should arrange for the veteran 
to be afforded an appropriate VA 
examination to determine whether it is at 
least as likely as not that his prostate 
cancer was incurred as a result of any 
incident of service (to include as a 
result of his service-connected 
calycectasis of the right kidney).  Any 
studies or tests necessary for an 
adequate opinion should be conducted.  
The claims folder must be made available 
to, and reviewed by, the examiner.  A 
complete rationale should be provided for 
any opinion given.

4.  The RO should arrange for the veteran 
to be afforded an appropriate VA 
examination by a specialist in pulmonary 
or occupational diseases to determine 
whether it is at least as likely as not 
that any coronary artery disease or 
chronic obstructive pulmonary disease he 
now has is due to his asbestos exposure 
during active service (the Board does 
note that asbestosis is not shown).  Any 
studies or tests necessary for an 
adequate opinion should be conducted.  
The claims must be made available to, and 
reviewed by, the examiner.  A complete 
rationale should be provided for any 
opinion given.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in DAV, supra.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


